Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2021 and 08/11/2021 has been considered by the examiner.
Status of Claims
In the response filed on 07/26/2021: 
Claim(s) 1, 3, 7 and 9 (and by extension its/their dependents) have been amended. 
Claim(s) 1-9 is/are pending in this application.
Claim(s) 1-9 have been rejected below.
Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. With respect to claim 1 applicant argued:
Lin does not teach or fairly suggest a controller configured to "in response to determining that the current location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide the terminal with notification that the user is not allowed to end using the vehicle at information about the alternative return location where the user is allowed to end using the vehicle," (emphasis added) as recited in amended independent claim 1. Support for the amendments can be found, for example, at paragraph [0054] of the application as filed. The Office asserts that paragraphs [0021] and [0042]-[0043] and FIG. 4 of Lin teach searching for an alternative return location near the predetermined inappropriate area, and providing the terminal with a notification that the user is not allowed to end using the vehicle along with information about the alternative return location. (Final Office Action, page 9). 
However, the cited paragraphs and FIG. 4 of Lin do not teach or fairly suggest searching for an alternative return location where the user is allowed to end using the vehicle. Lin merely describes displaying geometric figure corresponding to a riding boundary or the geometric figure of a non-parking area shown in FIG. 4 of Lin reproduced below. 

    PNG
    media_image1.png
    610
    574
    media_image1.png
    Greyscale

In Lin, both the riding boundary and the non-parking area represent areas where a vehicle is not allowed to park, and Lin is silent as to an alternative return location where a user is allowed to end using the vehicle. In addition, Lin does not teach or fairly suggest providing the terminal with a notification that the user is not allowed to end using the vehicle at the current location along with information about the alternative return location where the user is allowed to end using the vehicle, as recited in amended independent claim 1. 


[0045] In this embodiment of the present disclosure, the formed non-parking area and riding boundary are rendered by an api interface of the map engine tool, and highlighted on a mobile terminal screen of a user. Within a riding process of the user, the mobile terminal continuously requests the backend server for data synchronization rendering, and the backend continues to update, according to the position of the riding of the user, the non-parking area near the positions of the user. The non-parking area is displayed on the mobile terminal of the user, for example, an app in a mobile phone, in the form of a geometric figure. In this way, the user can learn a nearby parking area conveniently, and is guided on a route. As the vehicle marches, the non-parking area changes accordingly, and is sent in real-time to the client for displaying. In another implementable manner of the present disclosure, when detecting that the vehicle is in a constant moving process for a long time, the backend server may intermittently sends the coverage of the non-parking area to the client. In another implementable manner of the present disclosure, the user sets a riding route, an expected time and mileage is generated, and the expected time and mileage are sent the backend server. Provided that the mileage is about to end with for example, one third left, or when the expected time is about to reach, for example, in advance of five to ten minutes, the backend server initializes synchronization and updating of the non-parking area, to reduce network traffic.
[0047] When the user' riding trip comes to an end, sending to the backend server, by the mobile terminal, an instruction request for finishing the trip, for example, publishes a “Confirm to end the riding” instruction by using the mobile phone app of the user. While the instruction for ending the trip is published, a vehicle parking position is also sent to the backend server. Alternatively, an electronic lock of the vehicle is locked, and after detecting that the electronic lock is locked, the intelligent hardware actively sends, to the backend server, an instruction message for ending the trip. At the same time, the geographic coordinates of a position at which the locked vehicle is located are also sent to the backend server. The backend and move the vehicle out of the non-parking area. The set handling time may be displayed on the mobile terminal app of the user and counted down. If the user scans the QR code again and unlocks the lock as required, the alarm is immediately released, and the backend server displays that the vehicle is in a normal and continued tenancy, until the user parks the vehicle again but in a parking area according to the non-parking area displayed on the mobile terminal, the user can successfully end the riding. Within the set handling time, if the backend server does not detect that the vehicle is unlocked, the backend server repeatedly reminds the mobile terminal and/or repeats the alarm within the set time. Otherwise, the user suffers corresponding pecuniary losses and credit losses. A manner for unlocking the lock includes but is not limited to the manner of scanning the QR code mentioned above in this embodiment, and may further be a manner of unlocking the lock by using a bar code or entering an electronic code. If the user fails to process the vehicle within the specified time, and the parking coordinates of the vehicle do not change within the set time, after the countdown on the mobile terminal app ends, the app sends a reminding instruction to a vehicle management platform, at the same time labels a final parking position of the vehicle, and waits for handling by operation and maintenance personnel or riding by another user. In this case, the platform may send information to the user and notify the user that because the user parks the vehicle in the non-parking area and fails to move the vehicle out within the specified time despite of being prompted by the vehicle lock and informed by the app, to maintain orders in public areas, and according to the regulations in the user Code of Conduct, the vehicle is handed over to the operation and maintenance personnel of the company for handling, and the user does not need to go back to deal with it. For this reason, the user is charged some compensation as a vehicle cleanup fee.

	Thus, since Lin does teach the newly added amendments the previous rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-3, and 7-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0330614).
With respect to claim 1 Lin teaches an information processing device comprising a controller configured to: 
give temporary use authorization of a vehicle to a user (Lin Fig. 1 “Start a ride” ¶[2-3]), 
receive a use end request to end using the vehicle from a terminal that the user having the temporary use authorization operates (Lin Fig. 1 the first “The Ride comes to an end” ¶[38]), 
receive current location information of the vehicle from the vehicle (Lin Fig. 1 “The Client or intelligence hardware uploads a current position to the server” ¶[38]), 
determine whether a current location of the vehicle that is identified based on the current location information of the vehicle is in a predetermined inappropriate area (Lin Fig. 1 “A server determines whether a vehicle is in a non-parking area” ¶[39]), and 
in response to determining that the current location of the vehicle is in the predetermined inappropriate area provide the terminal with notification that the user is not allowed to end using the vehicle at the current location (Lin Fig. 1 “The server pushes a message to remind a user” ¶[39, 45, 47]).
With respect to the limitation of “in response to determining that the current location of the vehicle is in the predetermined inappropriate area, search for an alternative return 
[0021] Further, the method comprises: only when the vehicle is near to the riding boundary as set, the mobile terminal voluntarily display the geometric figure corresponding to riding boundary that is returned to the mobile terminal. However, in normal cases, only the geometric figure of the non-parking area is returned to the mobile terminal of the user for displaying.

Which says that the data is displayed in response to when the vehicle is “near the boundary [of the predetermined inappropriate area]” but does not explicitly state that it is displayed “in response to determining that the location of the vehicle is in the predetermined inappropriate area.” However, this feature would unquestionably be obvious in view of Lin. The purpose of Lin’s displaying is in an attempt to notify the user that they are at risk of accidently parking their vehicle in an inappropriate area and to try and assist the user in avoiding parking in the incorrect area. As such it would be notoriously obvious to also provide the user with the notification when the user was not just near the inappropriate area but also when they are within the inappropriate area since one of ordinary skill in the art would clearly recognize that a user within the inappropriate area is at a higher risk of inappropriate parking than one that is just near it. 

(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Lin teaches that it would be good to warn a user when they are near an inappropriate area. One of ordinary skill in the art would unquestionably recognize that warning a user when they were not only near but also in the inappropriate area would be a logically following step. (2) There is a clear expectation of success because Lin already recognizes sending these types of messages to the user in some situations and it would be trivial to send them to the user in other comparable situations specifically within the inappropriate area. (3) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lin to include in response to determining that the location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location” because a person of ordinary skill in the art would have recognized the benefit of preventing a user from parking in an inappropriate area and there would have been a reasonable expectation of success in doing so.

With respect to claim 7 Lin as modified in claim 1 teaches a non-transitory storage medium storing an information processing program, the information processing program causing a computer to execute instructions for: 
receiving, from a server, authentication information for allowing a user having temporary use authorization to use a vehicle (Lin Fig. 1 “Start a ride” ¶[2-3, 47]); 
transmitting, to the server, a use end request to allow the user to end using the vehicle (Lin Fig. 1 the first “The Ride comes to an end” ¶[38]); 
determining whether a location of the vehicle is in a predetermined inappropriate area (Lin Fig. 1 “A server determines whether a vehicle is in a non-parking area” ¶[39]); 
in response to determining that the current location of the vehicle is in the predetermined inappropriate area provide the terminal with notification that the user is not allowed to end using the vehicle at the current location (Lin Fig. 1 “The server pushes a message to remind a user” ¶[39, 45, 47]).
notifying the user that the user is not allowed to end using the vehicle, in response to the notification that the user is not allowed to end using the vehicle (Lin Fig. 1 “The server pushes a message to remind a user” ¶[39]). 
With respect to the limitation of “in response to determining that the current location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location where the user is allowed to end using the vehicle,” Lin does teach searching for an alternative return location near the predetermined inappropriate area and 
 [0021] Further, the method comprises: only when the vehicle is near to the riding boundary as set, the mobile terminal voluntarily display the geometric figure corresponding to riding boundary that is returned to the mobile terminal. However, in normal cases, only the geometric figure of the non-parking area is returned to the mobile terminal of the user for displaying.
Which says that the data is displayed in response to when the vehicle is “near the boundary [of the predetermined inappropriate area]” but does not explicitly state that it is displayed “in response to determining that the location of the vehicle is in the predetermined inappropriate area.” However, this feature would unquestionably be obvious in view of Lin. The purpose of Lin’s displaying is in an attempt to notify the user that they are at risk of accidently parking their vehicle in an inappropriate area and to try and assist the user in avoiding parking in the incorrect area. As such it would be notoriously obvious to also provide the user with the notification when the user was not just near the inappropriate area but also when they are within the inappropriate area since one of ordinary skill in the art would clearly recognize that a user within the inappropriate area is at a higher risk of inappropriate parking than one that is just near it. 
It is recognized by MPEP 2143.I.G that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious if the following can be demonstrated: 

(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Lin teaches that it would be good to warn a user when they are near an inappropriate area. One of ordinary skill in the art would unquestionably recognize that warning a user when they were not only near but also in the inappropriate area would be a logically following step. (2) There is a clear expectation of success because Lin already recognizes sending these types of messages to the user in some situations and it would be trivial to send them to the user in other comparable situations specifically within the inappropriate area. (3) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lin to include in response to determining that the location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location” because a person of ordinary skill in the art would have recognized the benefit of preventing a user from parking in an inappropriate area and there would have been a reasonable expectation of success in doing so.

With respect to claim 9 Lin as modified in claim 1 teaches an information processing method comprising: 

transmitting, by the user terminal, to the server, a use end request to allow the user to end using the vehicle (Lin Fig. 1 the first “The Ride comes to an end” ¶[38]); 
determining, by the user terminal, whether a location of the vehicle is in a predetermined inappropriate area (Lin Fig. 1 “A server determines whether a vehicle is in a non-parking area” ¶[39]); 
in response to determining that the current location of the vehicle is in the predetermined inappropriate area provide the terminal with notification that the user is not allowed to end using the vehicle at the current location (Lin Fig. 1 “The server pushes a message to remind a user” ¶[39, 45, 47]).
notifying the user that the user is not allowed to end using the vehicle, in response to the notification that the user is not allowed to end using the vehicle (Lin Fig. 1 “The server pushes a message to remind a user” ¶[39]). 
With respect to the limitation of “in response to determining that the current location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location where the user is allowed to end using the vehicle,” Lin does teach searching for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location (Lin Fig. 4 ¶[21, 42-43, 45, 47] note: the images shown which indicate non-parking areas and parking areas are inherently 
 [0021] Further, the method comprises: only when the vehicle is near to the riding boundary as set, the mobile terminal voluntarily display the geometric figure corresponding to riding boundary that is returned to the mobile terminal. However, in normal cases, only the geometric figure of the non-parking area is returned to the mobile terminal of the user for displaying.

Which says that the data is displayed in response to when the vehicle is “near the boundary [of the predetermined inappropriate area]” but does not explicitly state that it is displayed “in response to determining that the location of the vehicle is in the predetermined inappropriate area.” However, this feature would unquestionably be obvious in view of Lin. The purpose of Lin’s displaying is in an attempt to notify the user that they are at risk of accidently parking their vehicle in an inappropriate area and to try and assist the user in avoiding parking in the incorrect area. As such it would be notoriously obvious to also provide the user with the notification when the user was not just near the inappropriate area but also when they are within the inappropriate area since one of ordinary skill in the art would clearly recognize that a user within the inappropriate area is at a higher risk of inappropriate parking than one that is just near it. 
It is recognized by MPEP 2143.I.G that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious if the following can be demonstrated: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;

(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Lin teaches that it would be good to warn a user when they are near an inappropriate area. One of ordinary skill in the art would unquestionably recognize that warning a user when they were not only near but also in the inappropriate area would be a logically following step. (2) There is a clear expectation of success because Lin already recognizes sending these types of messages to the user in some situations and it would be trivial to send them to the user in other comparable situations specifically within the inappropriate area. (3) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lin to include in response to determining that the location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location” because a person of ordinary skill in the art would have recognized the benefit of preventing a user from parking in an inappropriate area and there would have been a reasonable expectation of success in doing so.

With respect to claim 2 Lin as modified in claim 1 teaches a information processing device according to claim 1, wherein: 

the controller is configured to transmit the authentication information to the vehicle which the user is allowed to use (Lin ¶[2, 47]). 

With respect to claims 3 and 8 Lin as modified in claim 1 teaches a information processing device according to claim 2, wherein: the controller is configured to, in response to determining that the location that is identified based on the current location information of the vehicle is not in the predetermined inappropriate area, stop the temporary use authorization set for the user, and provide notification about the stop of the temporary use authorization to the vehicle (Lin Fig. 1 “A server determines whether a vehilce is in the non-parking area,” and the second “The ride comes to an end” ¶[20]). 

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0330614) in view of Jefferies (US 2017/0316621).

With respect to claim 5 Lin does not clearly teach an information processing device, wherein: the controller is configured to acquire a stop location at which the vehicle stops, from the vehicle; and the controller is configured to update rating information of the user in accordance with the stop location. 

Thus as shown above Lin teaches a base invention of a system for monitoring when a vehicle is parked in an inappropriate area. Jefferies teaches a technique of to update rating information of the user in accordance with the stop location applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Jefferies to the base invention of Lin since it would have resulted in the predictable result of update rating information of the user in accordance with the stop location and would have improved the system by promoting good behavior from its users and thus reducing the chance of the user stopping in an inappropriate area. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lin to apply the technique of rating the user based on where they stop as taught by Jefferies because the technique of rating the user was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Lin to yield the improvement of promoting better and safer driving from the user and the results would have been predictable to one of ordinary skill in the art.
With respect to claim 6 Lin as modified in claim 1 teaches an information processing device according to claim 5, wherein the controller is configured to change service that is offered to the user, in accordance with the rating information (Jefferies ¶[15]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.F/Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665